Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on June 29, 2022.

The application has been amended as follows: 
	In the claims:

In claim 8 at line 2, please replace the limitation “a serum” with the limitation --the serum--. 
In claim 8 at line 2, please replace the limitation “a precipitated protein,” with the limitation --the precipitated protein--. 






Status of Rejections
The rejection of claims 7-9 as being indefinite under 35 USC 112(b) is withdrawn in view of Applicant’s amendment. 
Drawings
The drawings were received on June 16, 2022.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a method of measuring a concentration of an analyte in an aqueous sample, the method comprising: immersing a graphite electrode, a reference electrode, and a counter electrode in the aqueous sample; measuring a current response at a voltage of 0.4 - 0.8 V; and determining the concentration by comparing the current response to a correlation chart, wherein the analyte is glucose or methionine at a concentration of 1.0 µM - 10.0 mM, wherein the aqueous sample comprises an inorganic base at a concentration of 0.02 - 1.0 M and a metal salt at a concentration of 0.1 - 10 ppm, wherein the metal salt comprises at least one metal ion selected from the group Cu2+, Ag+, Co2+, Co3+, Sn2+, Pb2+Fe2+, Fe3+, Cr2+, and Cr3+.
The closest prior art of record is considered to be S. Pourbeyram et al. (J. of Food and Drug Analysis 24, 2016, 894-907) (provided in Applicant’s IDS of November 7, 2018),  B. B. Prasad et al. (Sensors and Actuators B 176, 2013, 863– 874), Y.Z. Song et al. (Russian Journal of Physical Chemistry A, 2014, Vol. 88, No. 13, pp. 2380–2384) and W. Zheng et al. (Journal of Electroanalytical Chemistry 78, 2016, 155–160.
Pourbeyram teaches a method of detecting glucose using a pencil graphite electrode modified by copper nanoparticles (abstract). Pourbeyram teaches synthesizing copper nanoparticles from Cu(NO3)2 (p. 895, left column, 2.2. Synthesis of copper nanoparticles), modifying the PGE with the copper nanoparticles by immersion (p. 895, right column, 2.3. Modification of PGE with copper nanoparticles) and then detecting glucose in solutions of 0.1 M NaOH containing 1 mM glucose by the addition of 1mM and obtaining a cyclic voltammogram (p. 897, right column, 3.3 Electrocatalysis of glucose at the Cu(NP)-PGE.
Prasad teaches a method for electrochemical sensing of methionine enantiomers (abstract) comprising a MWCNTs-COOH modified PGE was immersed in an aqueous electrolyte solution containing 0.05 mM methionine, 0.1 mM Bz, and 0.1 M acetic acid (pH 2.3) for electropolymerization, under three consecutive cyclic voltammetry (CV) scans in the potential range of −1.0 and +1.0 V  to yield (p. 864, right column, 2.3 Sensor fabrication). Prasad teaches performing differential pulse voltammetry measurement for different concentrations of methionine isomers (p. 869, right column, 3.8. Quantitative estimation of L-met in aqueous and real samples).
Song teaches a method for detection of methionine (abstract). Song teaches obtaining methionine–gold nanoparticles on the surface of glassy electrode (p. 2381, right column, first paragraph) and then performing cyclic voltammetry wherein peaks of MET–GN/GCE in 0.10 M NaOH were found at 0.600 and 0.174 V, the currents of MET–GN/GCE in presence of 40.0 mM MET (p. 2382, right column) increased such that that the methionine–gold nanoparticles could catalyze methionine (p. 2384, left column, conclusion). 
Zheng teaches a method for detecting glucose comprising fabricating a Cu nanoparticles (CuNPs)/polyaniline (PANI)/graphene nanocomposite by in-situ reduction of Cu precursor in polyaniline nanofibers under mild conditions followed by mechanical mixing with graphene suspension to form the composites (p. 156, 2.2 Preparation of modified electrode). The modified electrodes were subjected to successive injection of glucose to 0.1 M NaOH aqueous solution at an applied potential of 0.5 V for current responses (p. 158, right column, 3.4 CuNPs/PANI and CU/PANI/graphene as a glucose sensor). 
However, none of the references teach or suggest wherein the electrodes are immersed in an aqueous sample wherein the aqueous sample comprises an analyte that is glucose or methionine at a concentration of 1.0 µM - 10.0 mM and an inorganic base at a concentration of 0.02 - 1.0 M and a metal salt at a concentration of 0.1 - 10 ppm, wherein the metal salt comprises at least one metal ion selected from the group Cu2+, Ag+, Co2+, Co3+, Sn2+, Pb2+Fe2+, Fe3+, Cr2+, and Cr3+ and measuring a current response at a voltage of 0.4 - 0.8 V; and determining the concentration by comparing the current response to a correlation chart. The prior art of record instead teaches modifying or functionalizing the electrode and then performing electrochemical measurements in a sample. Immersing the electrode in an aqueous sample that comprises the analyte, inorganic base AND metal salt and determining the concentration of the analyte in the aqueous sample was not contemplated in the prior art.
The prior art whether taken individually or in combination would not disclose all of the cumulative limitations of claim 1. Claims 2-20 depend from claim 1 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699